Citation Nr: 1720410	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Original jurisdiction of the appeal has since been transferred to the RO in Oakland, California.

This matter was previously remanded by the Board for additional development in October 2011, March 2013, and May 2016.


FINDING OF FACT

The Veteran's diagnosed cardiovascular conditions are not etiologically related to service, and are not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A November 2011 VA examination diagnosed coronary artery disease, congestive heart failure, cardiomyopathy, and an implanted cardiac pacemaker.  A history of prior myocardial infarction was also noted.  Therefore, element (1) of service connection, a current disability, has been established.

With respect to element (2), an in-service incurrence, the Veteran has not asserted that any heart condition had its onset during his period of active service in the U.S. Navy from December 1961 to January 1963, and his service treatment records from that period do not contain any relevant findings.  

Rather, he has indicated that he was exposed to Agent Orange, an herbicide agent, while he was a U.S. Merchant Marine.  See April 2013 Statement.  A February 1990 letter from the Department of Transportation confirms that the Veteran was a U.S. Merchant Marine in the waters adjacent to Vietnam sometime between July 1965 and August 1973.  Ischemic heart disease, which includes some of the Veteran's diagnosed heart conditions, is presumed to be associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  

However, service/employment in the U.S. Merchant Marine does not qualify as active duty for VA purposes, including the establishment of service connection.  Under current VA laws and regulations, the only Merchant Marine service deemed "active service" is service as a U.S. Merchant Seaman on blockships in support of Operation Mulberry in World War II and as an American Merchant Marine in Oceangoing Service from December 7, 1941, to August 15, 1945, in World War II.  See Pub. L. 95-202, 91 Stat. 1149, Sec. 401, codified at 38 C.F.R. §§ 3.7(x)(14), (15) (2016).  Therefore, any exposure to herbicide agents which may have occurred during this Veteran's time in the Merchant Marine between 1965 and 1973 cannot serve as the basis for a claim for service connection.

The Veteran has not asserted that he was exposed to Agent Orange during his active duty service in the U.S. Navy between 1961 and 1963, and the evidence does not otherwise indicate any such exposure.  As a result, element (2) of service connection, an in-service incurrence, has not been satisfied, and service connection on a "direct' basis is not warranted.

II.  Secondary Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran has claimed that his diagnosed heart conditions are secondary to his service-connected PTSD, including medication used to treat PTSD.

A VA opinion was obtained in January 2017 to address the Veteran's contentions.  The examiner noted that the Veteran reported that medication helped alleviate symptoms of anxiety and helped aid in his quality and quantity of sleep.  Therefore, it was reasonable to presume the inotropic and adrenergic effect of PTSD was reduced by treatment.  For reference, inotropic means affecting the force or energy of muscular contractions.  See Dorland's Illustrated Medical Dictionary 957 (31st ed. 2007).  Adrenergic means activated by or secreting epinephrine or related substances, or an agent that produces such an effect.  Id. at 34.

She also addressed a Center for Disease Control (CDC) article about sleep and chronic disease raised in a February 2016 appellate brief from the Veteran's representative.  She noted that this article specifically cited sleep apnea as possibly contributing to heart disease, and that untreated obstructive sleep apnea was a risk factor for cor pulmonale.  She stated that neither condition was applicable to this case.  She concluded by noting that a sustained state of anxiety was shown to increase blood pressure.  However, this was typically a temporary physiologic response that resolves.  She stated that the medical record showed this Veteran was taking antihypertensive medication, and that his blood pressure readings were shown as fairly well-controlled.

As to the Veteran's PTSD medication, the examiner indicated the Veteran was prescribed anxiolytic diazepam with favorable results.  This was later changed to lorazepam, also with favorable results.  She found no objective evidence in the claims file to show an adverse cardiovascular effect from medication that would indicate precipitation of heart disease or a myocardial infarction.

The examiner found that ischemic heart disease was less likely than not caused or aggravated by PTSD, noting that Framingham and other studies confirm the risk factors with the highest predictive value for heart disease in this case were uncontrolled longstanding diabetes; genetically acquired hyperlipidemia; a smoking habit that impaired the natural stabilization and thrombus preventing protective layer inside the coronary arteries; hypertension that introduced shear stress on the intimal lining over time; and natural aging thought to impair elasticity and lead to calcification of the intima over time.  She stated that the Veteran's treatment notes showed diabetes was less than optimally controlled in 1999 through 2004, and the Board notes findings of uncontrolled diabetes as recently as 2012.  The examiner stated that uncontrolled diabetes for over a decade is widely accepted in the literature to cause endothelial disruption and proliferation of small arteries which most likely contributed to his myocardial infarction.

This examiner's opinion is generally supported by the other competent evidence of record, including a November 2011 VA examiner who stated that the etiology of the Veteran's heart conditions was arteriosclerotic disease secondary to diabetes and influenced by age, gender, smoking, and dyslipidemia.  Private treatment records from March 2012 also noted that the Veteran's cardiovascular risk factors included age, male gender, obesity, ex-smoker, diabetes mellitus type II, and a sedentary lifestyle.

There is no competent medical opinion to refute these conclusions or otherwise demonstrate that service-connected PTSD caused or aggravated the Veteran's diagnosed heart conditions.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining a relationship between a heart condition and PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, service connection for a cardiovascular condition as secondary to PTSD is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a December 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for a cardiovascular disorder is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


